DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 6-20, and 25 are withdrawn.  Claims 21 and 26 are amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 17 Oct. 2022 and 9 Nov. 2022 have been considered by the examiner.

Response to Amendment
	The amendments filed on 9 Nov. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 21 and 26 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of the approved terminal disclaimer, the rejection of claims 1-5, 21-24, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US patent No. 10,604,516 B2, in view of Gangadharmath et al. (US 2010/0239496 A1; published 23 Sep. 2010) and Chi et al. (US 2012/0214994 A1; published 23 Aug. 2012) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 21-23, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gangadharmath et al. (US 2010/0239496 A1; published 23 Sep. 2010), in view of Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006) and Shchepinov et al. (US 2014/01247428 A1; published 29 May 2014) for the reasons cited in the Office action filed on 19 Aug. 2022.

Applicants Arguments
	Applicants assert that no reasoning has been provided for selecting the cited compound in Gangadharmath as a lead molecule for modification.  This compound is not exemplified in the examples. There must be some reason for starting with a lead compound.  Kudo teaches compounds having high specificity to amyloid β-protein.  Kudo teaches that compounds of formula I are used for diagnosing disease in which amyloid β-protein accumulates.  Compounds of formula II are used for detecting neurofibrillary tangles, the main component of which is tau protein.  Tau is brain specific axon enriched microtubule associated protein.  In Kudo the degree of β-structure recognition is specifically concerned with the β-structure recognition associated with amyloid β-protein and not any and all proteins with β-structure.  Kudo does not teach or suggest that BF-187 and BF-188 would have any ability to bind to tau protein.  There would have been no reasonable expectation of success to modify Gangadharmath’s compound in a method for imaging tau proteins with the butadiene of Kudo’s compounds which selective bind to β-protein.  Shchepinov teaches that an isosteric or bioisosteric replacement for an alkene may be an alkyne but Shchepinov does not teach butadiene let alone (E,E)-butadiene.

Applicant's arguments filed 9 Nov. 2022 have been fully considered but they are not persuasive. Gangadharmath teaches that the present invention relates to imaging agents of formula I and methods of detecting neurological disorders comprising administering to a patient in need compounds of formula (I) capable of binding to tau protein.  A [0102], Gangadharmath teaches that the present invention provides the following compounds containing a labeling agent.  Consequently, Gangadharmath identifies the compound 
    PNG
    media_image1.png
    94
    349
    media_image1.png
    Greyscale
 as being capable of binding to tau protein and for use in detecting neurological disorders by administering to patients in need.  Choosing from a finite number of identified predictable solution with a reasonable expectation of success is an exemplary rationale for obviousness.  Lead compound cases do not stand for the proposition that identification of a single lead compound is necessary. There is adequate motivation in Gangadharmath to select the above compound for use in imaging tau protein to diagnose neurological disorders in patients in need thereof as Gangadharmath identifies the above compound as being capable of imaging tau proteins that accumulate in the brain.  Disclosed examples and preferred embodiments do not teach away from a broader disclosure.  The body of instant claim 1 only requires administering to any mammal an effective amount of a compound of formula (I) and imaging the brain of the mammal.
Kudo teaches compounds with β-sheet recognition useful for early diagnosis of AD or a taupathy.  Kudo identifies BF-187, which contains a butadiene, as compound with β-sheet structure recognition.  BF-187 exhibited a 63.3 % degree of β-sheet structure recognition.  BF-187 is structurally similar to the above compound in Kudo and the one above it differing significantly by alkene ((E,E)-butatiene) for alkyne substitution.  Shchepinov teaches the alkene for alkyne substitution as a bioisosteric substitution.  Butadiene is an alkene.  Kudo does not state that BF-187 does not stain tau protein.  Kudo only teaches that BF-187 stained senile plaques which are stained with thioflavin S.  At [0065], Kudo teaches that probes for detecting neurofibrillary tangles represented by formula II but this does not teach that BF-187 does not detect tau protein.  Kudo only teaches and suggests that some compounds of formula II are capable of detecting neurofibrillary tangles.  To the contrary Kudo teaches that in the case of AD both amyloid β-protein and tau protein take β-sheet structures.  Kudo teaches that BF-221 stains tau protein and Kudo teaches that BF-221 has a 73.8 % degree of β-sheet recognition (cf. BF-187), a value calculated using amyloid β-protein.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the above compound in Gangadharmath by substituting the compound’s alkynyl moiety in with a butadienyl moiety as taught by Kudo and Shchepinov because it would have been expected to provide an equivalent compound capable of binding to tau protein taking β-sheet structures in the brain and for use in methods of detecting neurological disorders like AD in patients in need thereof.  

Claims 1-5, 21-24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gangadharmath et al. (US 2010/0239496 A1; published 23 Sep. 2010), in view of Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006) and Shchepinov et al. (US 2014/01247428 A1; published 29 May 2014), in further view of Chi et al. (US 2012/0214994 A1; published 23 Aug. 2012) for the reasons cited in the Office action filed on 19 Aug. 2022.

Applicants Arguments
	Applicants assert that Chi does not cure the deficiencies of Gangadharmath, Kudo, and Shchepinov.

Applicant's arguments filed 9 Nov. 2022 have been fully considered but they are not persuasive. Gangadharmath, Kudo, and Shchepinov are not deficient for the reasons discussed above.  Chi teaches and makes obvious the (3-fluoro-2-hydroxy)propyl group of the elected species.

Claims 1-5, 21-23, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006), in view of Shchepinov et al. (US 2014/01247428 A1; published 29 May 2014)  for the reasons cited in the Office action filed on 19 Aug. 2022.

Applicants Arguments
	Applicants assert that Kudo pursues two different biological targets using two different compounds as discussed above: compounds for formula (I) and compounds of formula (II).  Nowhere does Kudo disclose that its compounds of formula (I) are capable of binding to tau.  Instead Kudo teaches that its compounds of formula (I) recognize amyloid β-protein and that its compounds of formula (II) bind to tau.  Kudo does not teach that its calculations regarding beta-structure recognition have any relevance beyond amyloid β-protein recognition.  Shchepinov does not cure this deficiency.

Applicant's arguments filed 9 Nov. 2022 have been fully considered but they are not persuasive.  Kudo teaches compounds for early diagnosis of AD or a taupathy and composition for imaging diagnosis and a composition to staining tau.  Kudo identifies BF-187 as a compound having 63.3 % degree of β-structure recognition.  BF-187 has an extremely high level of safety as a probe for PET imaging.  Finally, BF-187 has adequate BBB permeability, 3.6 % ID/g.  Nowhere does Kudo disclose BF-187 as a probe not capable of binding to tau protein.  Instead Kudo teaches that the detection of tau protein taking β-sheet structures in the body, especially the brain, as a marker with provide for an important method for the diagnosis of AD.  Kudo teaches compound BF-221 as a compound having high specificity for tau protein.  BF-221 and BF-187 have similar degree of β-structure recognition.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kudo by administering to a mammal an effective amount of the obvious derivative of BF-187 (-NMe2 for -NHMe substitution), and imaging the brain of the mammal as taught by Kudo because it would have been expected to enable diagnosis of disorder like AD have accumulated β-sheet structures.


Claims 1-5, 21-24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006), in view of Shchepinov et al. (US 2014/01247428 A1; published 29 May 2014), in further view of Chi et al. (US 2012/0214994 A1; published 23 Aug. 2012) for the reasons cited in the Office action filed on 19 Aug. 2022.

Applicants Arguments
	Chi does not cure the above deficiencies of Kudo and Shchepinov.

Applicant's arguments filed 9 Nov. 2022 have been fully considered but they are not persuasive.  Kudo and Shchepinov are not deficient for the reasons discussed above.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 requires that in the compound, an atom with “*” in the structural formula of the compound is the radioisotope of the atom. Claim 21 has been amended to define that the atom with “*” symbol is the radioisotope of the atom.  It is not clear if claim 26 further limits claim 21 by requiring a radioisotope labeled analog thereof, wherein a “*” is the radioisotope of the atom … or if claim 26 is merely repeating the definition of “*” already in claim 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618